535 U.S. 903
MILLER-ELv.COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION.
No. 01-7662.
Supreme Court of the United States.
March 4, 2002.

1
C. A. 5th Cir. [Certiorari granted, 534 U.S. 1122.] Order granting petition for writ of certiorari amended to read as follows: Motion for leave to proceed in forma pauperis granted. Certiorari granted limited to the following question: "Did the Court of Appeals err in denying a certificate of appealability and in evaluating petitioner's claim under Batson v. Kentucky, 476 U.S. 79 (1986)?"